Citation Nr: 1814348	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  13-24 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for diabetes, currently evaluated as 20 percent disabling.

2.  Entitlement to service connection for a skin condition, including as secondary to diabetes.

3.  Entitlement to service connection for a kidney disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

5.  Entitlement to service connection for tinnitus, including a secondary to diabetes.

6.  Entitlement to service connection for bilateral hearing loss, including as secondary to diabetes.

7.  Whether new and material evidence has been submitted to reopen the claim for service connection for degenerative changes of the right ankle.

8.  Whether new and material evidence has been submitted to reopen the claim for service connection for degenerative changes of the right wrist.

9.  Entitlement to service connection for degenerative changes of the right ankle.

10.  Entitlement to service connection for degenerative changes of the right wrist.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to February 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from August and September 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.   

In November 2016 the Veteran cancelled his request for a hearing.  There are no outstanding hearing requests and the Veteran's claims are ready for Board review.

Although VA has previously framed the issue solely as one involving PTSD, the Veteran has been diagnosed with a depressive disorder and there are treatment records showing depression.  Consequently, the issue has been recharacterized as "entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for a skin condition and the issue of entitlement to service connection for a kidney condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus does not require regulation of activities.

2.  The Veteran does not have PTSD or any other psychiatric disorder due to service.  

3.  The Veteran's reported tinnitus is unrelated to service, did not develop within a year of discharge from service and is not caused or aggravated by service-connected diabetes mellitus.

4.  The Veteran's reported hearing loss is unrelated to service, did not develop within a year of discharge from service and is not caused or aggravated by service-connected diabetes mellitus.

5.  A June 1979 Board decision denied service connection for right ankle and right wrist disabilities.

6.  The evidence obtained since the June 1979 Board decision raises a reasonable possibility of substantiating the claims for service connection for right ankle and right wrist disabilities.

7.  The Veteran's current right ankle and right wrist disabilities are residuals of the injuries he experienced during service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, have not been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for tinnitus, including on a secondary basis, have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

4.  The criteria for service connection for bilateral hearing loss, including on a secondary basis, have not been met.  38 U.S.C. §§ 1101, 1110, 1112 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310, 3.385 (2017).

5.  New and material evidence has been received to reopen the Veteran's claim for service connection for degenerative changes of the right ankle.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

6.  New and material evidence has been received to reopen the Veteran's claim for service connection for degenerative changes of the right wrist.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

7.  The criteria for service connection for degenerative changes of the right ankle have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

8.  The criteria for service connection for degenerative changes of the right wrist have been met.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C. §§ 5103, 5103A (2012), and implemented at 38 C.F.R. § 3.159 (2017), amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

The duty to notify has been met.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  No such arguments have been raised.  In light of the foregoing, nothing more is required.

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs), VA treatment records and private medical records have been associated with the record.  The Veteran has been provided VA medical examinations, the results of which are sufficient to accurately adjudicate the claims decided below.      

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Diabetes Mellitus

A December 2008 rating decision granted the Veteran service connection and a 20 percent rating for diabetes mellitus.  The Veteran submitted his claim for an increased rating in January 2009.  He asserted that treatment of his diabetes requires insulin, restricted diet and regulation of activities.  

The Veteran's diabetes mellitus is rated according to the provisions provided in 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Under DC 7913, a 20 percent rating requires insulin and a restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating requires the taking of insulin, a restricted diet, and regulation of activities.  A 60 percent rating requires the taking of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year, or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A total schedular (100 percent) rating for diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength, or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, Code 7913. 

A February 2007 letter from a private ophthalmologist states that there was no evidence of diabetic retinopathy.

In January 2007, and again in June 2010, the Veteran's physician noted that the Veteran exercised regularly.  In July 2008 she urged the Veteran to engage in non-weight bearing exercise such as biking and swimming.  

The Veteran submitted a letter from his private physician in January 2009.  She stated that control of the Veteran's diabetes required insulin, restricted diet and regulation of activities.  In a March 2010 letter this physician stated that the Veteran must avoid strenuous occupational and recreational activities for better control of his diabetes.  

On VA examination in July 2009 it was noted that the Veteran treated his diabetes with insulin.  The Veteran denied ketoacidosis, denied hypoglycemia reactions and denied any hospital admissions for diabetes.  The examiner noted that the Veteran was not restricted in his ability to perform strenuous activities.  There was no change in the Veteran's weight.

The Veteran reported no hypoglycemic reactions and no ketoacidosis on VA examination in April 2011.  He had no history of diabetes related hospitalization.  The examiner indicated that the Veteran was not restricted in ability to perform strenuous activities due to diabetes.  There was no change in the Veteran's weight.

A July 2011 VA treatment record notes that the Veteran tried to walk for exercise but that he had difficulty with balance.  His weight was noted to be stable.  An August 2011 VA treatment record notes that the Veteran exercised most days of the week.  A December 2012 VA treatment record indicates that the Veteran was encouraged to get routine cardiovascular exercise.  His weight was noted to be stable. 

The Board does not find the January 2009 and March 2010 opinions of the Veteran's private physician to be of significant probative value.  Her opinion that regulation of activities is required for treatment of the Veteran's diabetes is contradicted by her own treatment records.  Her treatment records show no regulation of activities and indicate that she encouraged the Veteran to exercise more.  Furthermore, the Veteran's VA treatment records also show no indication that regulation of activities was needed and show that the Veteran was encouraged to exercise more.  Additionally, two VA examiners have opined that the Veteran was not restricted in his ability to perform strenuous activities due to his diabetes.  Here the greater weight of the evidence reveals that treatment of the Veteran's diabetes does not require regulation of activities.  Because the Veteran has not demonstrated regulation of activities, the criteria needed for a 40 percent rating are not shown.

Likewise, the rating criteria for a 60 and 100 percent under Diagnostic Code 7913 require that regulation of activities be demonstrated in addition to other manifestations.  Since it has already been shown that the Veteran does not need to regulate his activities due to diabetes mellitus, and was in fact encouraged to exercise more, these rating criteria, which are successive and cumulative, are not met.  Therefore, the rating criteria associated with a 60 or 100 percent rating are not met.

The evidence does not show that at any time during the appeal period manifestations of the Veteran's diabetes mellitus satisfied, or approximated, the criteria for the next higher, 40 percent, rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings may be assigned during the appeal of any increased rating claim).  Consequently, a rating in excess of 20 percent for diabetes mellitus is not warranted.

III.  Acquired Psychiatric Disorder

The Veteran submitted a claim for service connection for PTSD in June 2008.  He reported in July 2008 that his air base in Vietnam came under attack and someone next to him was shot and wounded.  He also reported that he flew missions to supply Special Forces and periodically came under fire.  He said that became a form of heightened stress due to flying in the teeth of danger and feeling defenseless in his plane.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R.  3.303 (a).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304 (f). 

Private treatment records from Baptist Behavioral Health dated from June 2009 to January 2010 show diagnoses of major depressive disorder and PTSD.  The Veteran reported that while he was in Vietnam a grenade fell in the car and he had to jump from the truck and almost 30 of his friends died that day.  

An August 2011 PTSD screen was positive and several of the Veteran's VA treatment records noted history of PTSD.  However, the Veteran was provided a VA PTSD examination in August 2012 and the VA psychologist opined that the Veteran had depressive disorder and that he did not have PTSD.  The Board finds the August 2012 VA examination report is of greater probative value than the history reported in the VA outpatient records and the PTSD diagnoses reported in the private medical records.  The Board notes that August 2012 VA psychologist reviewed the Veteran's claims file and took a detailed history from the Veteran.  She noted that the Veteran had received a diagnosis of PTSD from a private physician.  She completed diagnostic testing of the Veteran and came to the conclusion that the Veteran's symptoms were not significant for a diagnosis of PTSD.  Given the thoroughness of the August 2012 VA examination, the Board finds that the VA examination is the most probative evidence of record.  The August 2012 VA examiner opined that the Veteran does not have PTSD.  

The Board finds that the weight of the evidence is against the conclusion that the Veteran has PTSD.  To the extent that the Veteran asserts that he has PTSD related to service, as a lay person, he is not competent to offer opinions on a matter clearly requiring medical expertise, such as providing a diagnosis regarding the claimed PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).

Accordingly, because the greater weight of the evidence indicates that the Veteran has not had PTSD, the claim for service connection for PTSD is denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With regard to any other psychiatric disorders other than PTSD, the Board notes that the record contains diagnoses of depression dating from 2009.  The STRs contain no records indicative of a psychiatric disorder and private treatment records dated from January 2007 to July 2008 noted that there was no evidence of depression and no unusual anxiety.  The record indicates that the Veteran first received a diagnosis of depression in 2009.  None of the medical evidence relates the Veteran's depression to service.  Furthermore, although the Veteran has claimed that he has PTSD due to service, he has not claimed that he has had depression due to service.  Accordingly, the preponderance of the evidence is against service connection for depression.

For the reasons and bases set forth above, the Board concludes that the Veteran does not have any current psychiatric disorder that is related to service.  38 C.F.R. § 3.303.

IV.  Hearing Loss and Tinnitus

The Veteran submitted his claim for service connection for hearing loss and tinnitus in March 2009.  

The Veteran's STRs contain no complaints of hearing loss or tinnitus.  Audiometric testing on entry and discharge from service revealed normal hearing.  In February 1967, the Veteran filled out a Report of Medical History in preparation for discharge from service.  On this form he denied ever having had hearing loss or ear trouble.

In February 2009, the Veteran told a private physician that he had had tinnitus ever since service.  He reported extensive noise exposure, without hearing protection, in service.  The Veteran further indicated that since his diagnosis of diabetes the tinnitus had gotten significantly worse.  The impression was sensorineural hearing loss with related tinnitus.  In November 2010 the physician wrote on a prescription pad that the Veteran had diabetic neuropathy and had experienced possible related progressive hearing loss and tinnitus.  The private physician's audiograms indicated that the Veteran had bilateral hearing loss.

The Veteran submitted a June 2008 article from the National Institute of Health (NIH) titled "Hearing Loss Is Common in People with Diabetes."  The article referred to a study that found that hearing loss was about twice as common in adults with diabetes compared to those who did not have diabetes.  A researcher stated that hearing loss may be an under-recognized complication of diabetes.  The Veteran also submitted a copy of an internet article titled "Diabetes and Hearing Loss."  This article states that Type 2 diabetes and hearing loss have been medically linked for many years.  This article did not cite to any studies or medical providers.  

On VA audiological examination in September 2009, the Veteran reported bilateral hearing loss and tinnitus since service.  He reported noise exposure during service and denied occupational or recreation noise exposure after completing service.  The results of the audiological testing was not reported due to poor reliability.  The audiologist stated that the results suggested non-organic hearing loss.  The Board notes that non-organic (functional) hearing loss is defined as a conscious or unconscious effort of the individual being tested to exaggerate auditory thresholds.  The VA audiologist opined that any hearing loss that the Veteran may have was less likely than not due to military noise exposure since his hearing was normal at separation.  She further opined that the Veteran's tinnitus was less likely as not caused by or a result of military noise exposure because there was no evidence of high frequency hearing loss at separation.

The Veteran was provided another VA audiology examination in April 2011.  The VA audiologist noted that despite repeated attempts and reinstruction, the test results were not reliable and therefore were not reported.  He noted that the test results were strongly suggestive of a non-organic hearing loss.  The results of the examination were forwarded to a VA physician who reviewed the record and opined that the Veteran's hearing loss and tinnitus were not caused or aggravated by his diabetes.  She noted that although there may be an increased risk for hearing loss and tinnitus in diabetics, there was no cause and effect relationship.   She noted that hearing loss and tinnitus are very common in the general population, with or without diabetes. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and tinnitus, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.   

The Board finds that the Veteran is not entitled to service connection for hearing loss or tinnitus on a presumptive basis.  The Veteran was not shown to have hearing loss or tinnitus within a year of discharge from service.  In fact, the record contains no evidence or complaint of either hearing loss or tinnitus for more than 40 years after discharge from service.  

Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The Board finds that the Veteran's claimed hearing loss and tinnitus were not incurred as a result of service on a direct basis.  As noted above, the Veteran had normal hearing on discharge from service, he did not complain of hearing loss or tinnitus for more than 40 years after discharge, and the September 2009 VA audiologist opined that the Veteran does not have current hearing loss or tinnitus that is related to service.  There are no medical opinions to the contrary.  The Board finds this evidence to be more probative than the Veteran's current reports of bilateral hearing loss and tinnitus since service.  Furthermore, his statements lack credibility given his attempts to falsify the audiology testing at his two VA examinations.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury; or, any increase in severity of a nonservice-connected disease or injury which is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310(a)-(b).

The Board recognizes the Veteran's belief that he is entitled to service connection for bilateral hearing loss  and tinnitus as secondary to his service-connected diabetes.  However, the Veteran does not possess the specialized knowledge or medical expertise to provide a medical opinion that establishes a nexus/relationship between his reported tinnitus and hearing loss, and the service-connected diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

The Board finds the November 2010 private physician note indicating a possible relationship between hearing loss/tinnitus and diabetic neuropathy to be of little probative value.  The opinion is speculative in nature.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996).

With regard to the medical treatise evidence, although the articles address the potential relationship between hearing loss and diabetes, they do not contain any information or analysis specific to the Veteran's case with regard to the nexus/relationship between the Veteran's reported tinnitus and hearing loss and his service-connected diabetes.  Furthermore, the NIH article indicated that hearing loss "may" be a complication of diabetes.  As such this article is speculative in nature and is of little probative value.  See Libertine at 523.  Although the other internet article is more definite about a relationship, it does not cite any studies, scientists or physicians to back up its claims.  The Board does not find the internet articles to be as probative as the medical opinion provided by the VA physician who reviewed the Veteran's records.  

In this case the most probative evidence regarding the etiology of the Veteran's reported hearing loss and tinnitus is the April 2011 VA physician's opinion.  She reviewed the evidence and opined that the Veteran's reported hearing loss and tinnitus were not caused or aggravated by his service-connected diabetes mellitus.  

For the foregoing reasons, the Board finds that service connection for bilateral hearing loss and tinnitus, to include as secondary to service-connected diabetes, must be denied.  The Board finds that the preponderance of the evidence is against these claims.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V.  New and Material Claims

The Veteran seeks service connection for degenerative changes of the right ankle and right wrist.  The Board denied service connection for these disabilities in June 1979.  The June 1979 Board decision is final, and the Veteran's claims for service connection for right ankle and wrist disabilities may only be reopened if new and material evidence is received.  38 U.S.C. § 7104.

"New" evidence means existing evidence not previously submitted to agency decision makers. "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

When evaluating the materiality of newly-submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  See Shade, 24 Vet. App. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The June 1979 Board decision denied the Veteran's claims on the basis that although the service treatment records showed right ankle and wrist injury, the discharge examination report did not show any residual right ankle or wrist disability.     

The newly submitted evidence includes private treatment records dated from July to September 2009 indicating that the Veteran had degenerative changes of the right ankle and right wrist and that such had been present since in-service injuries.  The Board finds that this new medical evidence is supportive of the Veteran's claims and is material to his claims.  As new and material evidence has been received, the claims for service connection for degenerative changes of the right ankle and right wrist are reopened.

VII.  DeNovo Review of Right Ankle/Wrist Claims

The Veteran's service treatment records reveal that the Veteran injured his right ankle and right wrist in September 1966.  October 1966 STRs show that the Veteran was having continuing right ankle pain and swelling.  A December 1966 STR indicates that the Veteran's wrist and ankle were sprained and ace wrapped.  

July 1978 private medical records note that the Veteran was having pain in his right ankle and wrist.  X-rays showed that the Veteran had calcification in the right ankle and degenerative changes in the right wrist.  The physician opined that the Veteran's current right ankle and wrist disabilities were traumatic in nature and were a result of the in-service injuries.  

Private treatment records dated from July to September 2009 indicate that the Veteran had degenerative changes of the right ankle and right wrist and that such had been present since the inservice injuries.

VA examination in July 2009 confirmed that the Veteran had degenerative changes of the right ankle and right wrist.  The VA examiner stated that he could not provide an opinion on the etiology of the Veteran's right ankle and wrist disabilities without resorting to speculation. 

As shown above, there is medical evidence linking the Veteran's current right ankle and right wrist disabilities to service and there are no medical opinions to the contrary.  Accordingly, the Board finds that the Veteran's current right ankle and right wrist degenerative changes were incurred in service and that service connection for these disabilities is warranted.  38 C.F.R. § 3.303.  


ORDER

Entitlement to a rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is denied.

Entitlement to service connection for tinnitus, including a secondary to diabetes, is denied.

Entitlement to service connection for bilateral hearing loss, including as secondary to diabetes, is denied.

New and material evidence having been received; the claim of service connection for degenerative changes of the right ankle is reopened.

New and material evidence having been received; the claim of service connection for degenerative changes of the right wrist is reopened.

Entitlement to service connection for degenerative changes of the right ankle is granted.

Entitlement to service connection for degenerative changes of the right wrist is granted.


REMAND

In March 2009, the Veteran submitted a claim for service connection for cellulitis and a carbuncle, as secondary to his service-connected diabetes mellitus.  Although a VA examination in July 2009 did not indicate any skin condition, private medical records, including in February 2009, indicate that the Veteran had cellulitis and a carbuncle during the course of the Veteran's appeal.  See McLain v. Nicholson, 21 Vet. App. 319 (2007).  Furthermore, in a March 2009 note, the Veteran's private physician indicated that there is a relationship between diabetes and the development of carbuncles.  The Veteran must be provided a VA examination so that an opinion can be obtained regarding whether the Veteran has had a skin condition at any time during the appeal period that was caused or aggravated by the Veteran's service-connected diabetes.

The Veteran submitted a claim for service connection for a kidney disorder in July 2008.  Although no kidney disability was noted on VA examinations in July 2009 and April 2011, the VA examiners failed to discuss the private medical records dated in January 2007 and in June, August and September 2010 indicating kidney dysfunction.  The Veteran must be provided a VA examination so that these records may be considered and new opinions provided regarding whether the Veteran has had any kidney condition during the appeal period, and if so, whether such is related to service or to a service-connected disability.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Contact the Veteran and his representative and request that they either authorize for release or personally submit all private treatment records, not previously submitted, that are relevant to the Veteran's claims on appeal, if any.  Attempt to obtain any records identified with the appropriate authorization provided.  All actions to obtain the records should be documented.

3.  When the above actions have been completed, afford the Veteran an appropriate VA skin examination.  The claims file should be made available to and reviewed by the examiner.  The examiner should note the medical records reflecting treatment for cellulitis and carbuncles and provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had any skin disability since March 2009 that is related to service.  

The examiner should also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had any skin disability since March 2009 that is caused or aggravated by his service-connected diabetes mellitus.  

If the Veteran is unable to report for the examination the examiner should provide the requested opinions based on a review of the record.  Reasons and bases for all opinions should be provided.

4.  When paragraphs 1 and 2 above have been completed, provide the Veteran an appropriate VA examination to determine any kidney disability present.  The claims file should be made available to and reviewed by the examiner.  The examiner should note the private medical records from Family Care Partners reflecting prescription of Lisinopril in January 2007 for kidney protection and records from Family Care Partners dated in June, August and September 2010 indicating that the Veteran had chronic kidney disease.  

The examiner should provide an opinion stating whether the Veteran has had any kidney disability since July 2008.  If not, the examiner should discuss why the private medical records reflecting kidney disease are incorrect. 

If the Veteran has had any kidney disability since July 2008, the examiner should provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that such disability was related to service.

The examiner should also provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran has had any kidney disability since July 2008 that is caused or aggravated by his service-connected diabetes mellitus.  

If the Veteran is unable to report for the examination the examiner should provide the requested opinions based on a review of the record.  Reasons and bases for all opinions should be provided.

5.  Thereafter, the remanded claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and the representative should be provided with a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


